Acknowledgements
This communication is in response to applicant’s response filed on 09/21/2022.
Claims 1 and 42 have been amended. Claims 3-6, 8-16, 21-41, 44-51, and 59-73 have been cancelled.
Claims 1-2, 7, 17-20, 42-43, and 52-58 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Moshir (US 20110145564) does not teach “wherein when the one-time key pad is generated, the generated one-time keypad is stored in a storage unit of the input terminal through NFC, and a storage state is maintained until the storage state is canceled by a security key input” in amended claim 1, examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claim 42, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Applicant argues dependent claims 2, 7, 17-20, 43, and 52-58 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 42.

Priority
This application claims priority to seven Korean Applications: Application No. KR10-2015-0154494 filed on 08/31/2015, Application No. KR10-2015-0154494 filed on 11/04/2015, Application No. KR10-2015-0154496 filed on 11/04/2015, Application No. KR10-2015-0176170 filed on 12/10/2015, Application No. KR10-2016-0001814 filed on 01/07/2016, Application No. KR10-2016-0008115 filed on 01/22/2016, and Application No. KR10-2016-0020838 filed on 02/22/2016. Applicant’s claim for the benefit of these prior-filed applications is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 17-19, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Pike (US 20200210557).

Regarding Claims 1 and 42, Duffell teaches an input terminal and an output terminal communicating with each other via near field communication (NFC), wherein the input terminal comprises: a first controller generating a keypad when a second NFC interface of the output terminal is recognized (Paragraphs 0030, 0044-0050, 0059, and 0066-0067 teach one or more personal devices having proximity communication (i.e., near field communication (NFC)) with the host device (i.e., ATM) are detected as they come into range of the host device; the host device has a communication module for connection to one or more personal devices via the wireless proximity communication (i.e., NFC) within a range of the proximity communication; the host device includes an input instruction generator for generating unique input instructions (i.e., generates unique keypad) for each connecting personal device when a personal device comes into range of the host device; Figs. 2C-2F are examples of generated unique keypads sent to the personal device); a first display outputting the keypad in a form of a blank keypad with no key symbols or numbers, security key entry performed on the blank keypad (Paragraphs 0042 and 0055 teach FIG. 2A shows a blank grid of an input interface in the form of a keypad of a host device as viewable without any AR; a user may physically input the input into the input interface of the host device); and a first NFC interface providing the keypad to the output terminal through NFC (Paragraphs 0052 and 0054 teach the communication module of the host device may include a detecting component for detecting personal devices in range of the proximity communication of the host device and may also include a transmitting component for transmitting to a personal device including transmitting unique input instructions for the personal device; the personal device may include a pairing module for pairing to a host device using the proximity communication and an overlay module for providing AR capability; the overlay module may alternatively interact with, as an example, a camera to provide an AR overlay to a camera sight when the personal device is in the form of a portable handheld device); wherein the output terminal comprises: a second display (Paragraph 0055 teaches a user of the personal device may view an input instruction provided by the overlay module); the second NFC interface receiving the keypad from the input terminal through the first NFC interface (Paragraph 0062 teaches the communication module of the host device transmits the unique input instruction to the personal device's pairing module; the personal device may use the input instruction to provide an AR overlay or display by an overlay module); and a second controller outputting the keypad received from the second NFC interface on the second display module in a form of a keypad with key symbols or numbers (Paragraphs 0062-0063, 0074, and 0043 teach the communication module transmits the unique input instruction to the personal device's pairing module; a personal device may use the input instruction to provide an AR overlay or display by an overlay module; the user may use his personal device to look at the input interface of the host device; the overlay module may provide guidelines to position the AR input instructions in relation to the input interface; the personal device may receive input instructions for an overlay; the personal device may activate the input instruction overlay; FIG. 2B shows the assignment of each key in the keypad to a single personal device in proximity communication range of the host device).
However, Duffell does not explicitly teach wherein the input terminal comprises: a first controller generating a one-time keypad; a first display outputting the one-time keypad; a first NFC interface providing the one-time keypad to the output terminal; and wherein the output terminal comprises: the second NFC interface receiving the one-time keypad and a second controller outputting the one-time keypad.
Smith from same or similar field of invention teaches wherein the input terminal comprises: a first controller generating a one-time keypad (Paragraphs 0015, 0017, 0020-0021, and 0030-0031 teaches the secure server may include a randomization module to randomize an initial keypad representation to produce a randomized keypad representation; the secure server (i.e., input terminal) may generate a temporary randomized keypad configuration and transmit it through the communication module (e.g., module uses a wireless protocol such as NFC) to the personal device (i.e., output terminal)); a first display outputting the one-time keypad (Paragraph 0042 teaches transmitting the randomized keypad representation comprises transmitting an image to the personal device for presentation in a heads-up display); a first NFC interface providing the one-time keypad to the output terminal (Paragraphs 0015 and 0030 teach the personal device may include a wireless network interface card (i.e., NFC recognition module), which may communicate over one or more wireless protocols, such as NFC, to receive the temporary randomized keypad from the secure server); and wherein the output terminal comprises: the second NFC interface receiving the one-time keypad and a second controller outputting the one-time keypad (Paragraphs 0030 and 0042 teach the personal device (i.e., output terminal) may include a display frame buffer (i.e., controller) that is used to present images to the user in a heads-up display).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Duffell, which teaches using augmented reality to enter a code into a blank keypad by generating a keypad on a personal device, to incorporate the teachings of Smith to generate a one-time keypad.
There is motivation to combine Smith into Duffell because using a temporary or one-time keypad improves security in the case of curious or malicious onlookers may have a vantage to view the user's fingers and obtain a PIN by watching the user key in their access code. This is known as an “over the shoulder” attack. The systems and methods disclosed herein include a system that may reduce or eliminate an “over the shoulder” security threat (Smith Paragraph 0009).
However, the combination of Duffell and Smith does not explicitly teach wherein when the one-time key pad is generated, the generated one-time keypad is stored in a storage unit of the input terminal through NFC, and a storage state is maintained until the storage state is canceled by a security key input.
Pike from same or similar field of endeavor teaches wherein when the one-time key pad is generated, the generated one-time keypad is stored in a storage unit of the input terminal through NFC, and a storage state is maintained until the storage state is canceled by a security key input (Paragraphs 0072, 0172, 0215-0216, and 0225 teach a scrambled keypad image is received by the electronic device from a computer-based resource (e.g. a server) located remotely from the electronic device; the scrambled keypad image may be generated by the server; each keypad image that is produced by the server is also given a unique filename and a master index is created for all keypad images that have been generated; when a scrambled keypad image is sent to the device, a copy of the filename of that image is temporarily stored; this enables the mapping between the scrambled keypad image and the reference keypad to be recorded; when the encrypted PIN arrives the message is firstly decrypted using the shared key used for the handset/device (i.e., security key input has occurred); once the message has been decrypted the encoded PIN that was generated by the user input must be decrypted; to do this the filename of the keypad image that was sent is copied into a temporary array and then for each number that was generated by the user input the number in the corresponding array position is substituted; the array is then securely erased to ensure security, along with any other temporary data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell and Smith, which teaches using augmented reality to enter a code into a blank keypad by generating a one-time keypad on a personal device, to incorporate the teachings of Pike for the stored the generated one-time keypad in a storage unit of the input terminal through NFC to be maintained until the storage state is canceled by a security key input.
There is motivation to combine Pike into the combination of Duffell and Smith because the improvement provides an authentication method which does not render the PIN vulnerable to unauthorized access during transmission between devices, or when stored temporarily in an electronic device during the verification process (Pike Paragraph 0031).
Regarding Claim 1, Duffell teaches a security key input system using a one-time keypad (Paragraph 0048 teaches Referring to FIG. 3A, a block diagram shows an example embodiment of the described system; a host device is provided which may be a base station to which one or more personal devices wish to be securely paired via a wireless proximity communication).
Regarding Claim 42, Duffell teaches a security key input method using a one-time keypad (Paragraph 0029 teaches Referring to FIG. 1, a flow diagram shows an example embodiment of a method as carried out at a host device, in accordance with aspects described herein), comprising the steps of: (E) outputting, by the input terminal, the keypad in a form of a blank keypad with no key symbols or numbers, security key entry performed on the blank keypad, and receiving a security key, entered on the blank keypad, from a user (Paragraphs 0042 and 0055 teach FIG. 2A shows a blank grid of an input interface in the form of a keypad of a host device as viewable without any AR; this is what a casual viewer of the host device may see; a user may physically input the input into the input interface 315 of the host device).
However, Duffell does not explicitly teach the step (F) determining, by the input terminal, whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and determining whether the security key is correct or wrong. 
Smith further teaches (F) determining, by the input terminal, whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and determining whether the security key is correct or wrong (Paragraph 0046 teaches after the transaction terminal has verified the user credential, the transaction terminal may notify the mobile device that the user authentication and/or authorization (at the terminal) have succeeded, and that the user's ATM transaction can then continue in the usual manner).

Regarding Claims 2 and 43, the combination of Duffell, Smith, and Pike teaches all the limitations of Claims 1 and 42 above; however, the combination does not explicitly teach wherein the second controller outputs the one-time keypad for a preset time, and then ends the output of the one-time keypad.
Pike further teaches wherein the second controller outputs the one-time keypad for a preset time, and then ends the output of the one-time keypad (Paragraph 0093 teaches the scrambled keypad image is erased from the electronic device following a specified period of time).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Pike to incorporate the further teachings of Pike to have the one-time keypad output for a preset time.
There is motivation to further combine Pike into the combination of Duffell, Smith, and Pike because having the arrangement of the one-time keypad change after a preset time prevents an attacker or a camera from determining the values of the keys that were pressed.

Regarding Claim 7, the combination of Duffell, Smith, and Pike teaches all the limitations of Claim 1 above; and Duffell further teaches wherein the second NFC interface is implemented as an external interface, and installed in the output terminal (Paragraph 0087 teaches the contactless element may be capable of transferring and receiving data using a near field communications (NFC) capability (or near field communications medium) typically in accordance with a standardized protocol or data transfer mechanism (e.g., ISO 14443/NFC); NFC capability can be used to exchange data between the communication device and an interrogation device).

Regarding Claim 17, the combination of Duffell, Smith, and Pike teaches all the limitations of Claim 1 above; and Duffell further teaches wherein the input terminal comprises an ATM (Automated Teller Machine), door lock, safe or computer (Paragraphs 0007 and 0090 teach aspects described herein address the aforementioned problems; improved methods of secure pairing is provided in situations where a user input is received, for instance for cash points and pin devices (ATMs), where high security is desired; benefits are provided for mobility impaired people, as well as speeding up the process, which may be valuable in high-throughput areas such as ATMs).

Regarding Claim 18, the combination of Duffell, Smith, and Pike teaches all the limitations of Claim 17; however, the combination does not explicitly teach wherein the one-time keypad comprises a keypad of which the key arrangement is randomly set, and the key arrangement is changed whenever the one-time keypad is generated.
Pike further teaches wherein the one-time keypad comprises a keypad of which the key arrangement is randomly set, and the key arrangement is changed whenever the one-time keypad is generated (Paragraphs 0065, 0212 teach the keypad image may depict a block or grid comprising a plurality of adjacent keys; it may be ‘scrambled’ in the sense that the symbols on the “keys” are not in sequential order and/or not in the order which one would expect, perhaps with reference to the reference keypad; the scrambling may be in accordance with a random generation process, or a process that approximates to a random process; once the keypad has been pressed four times the scrambled keypad image is securely wiped using a secure deletion algorithm from the protected memory where it resides).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Pike to incorporate the teachings of Pike to have the key arrangement changed whenever the one-time keypad is generated.
There is motivation to combine Pike into the combination of Duffell, Smith, and Pike because there is improvement in security. Data output may be recorded maliciously as well (via eavesdropping, video cameras, keypad heat mapping, etc.). In this respect, it is generally known by those in the industry, that many of such input or output devices that do not provide a tamper-resistant mechanism are susceptible to data detection techniques.

Regarding Claim 19, the combination of Duffell, Smith, and Pike teaches all the limitations of Claim 17; however, the combination does not explicitly teach wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
Pike further teaches wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input (Paragraphs 0071 and 0246 teach the (underlying) keypad may be scrambled after each of the user's key selections; thus, a different scrambled underlying keypad may be used for each keystroke of the user's input; a sequence of digits can be sent to the target device (e.g. terminal, phone, PC) and the sequence is used by the target device to form the keypad; using this approach, it is possible to generate a new keypad for each required key press).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Pike to incorporate the teachings of Pike for the number of one-time keypads to be generated to be equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
There is motivation to combine Pike into the combination of Duffell, Smith, and Pike because one scrambled keypad image provides a potential hacker with a starting point for an attempt at calculating or guessing the user's PIN. However, if 4 different ‘underlying’ keypads are used instead of one, this problem is overcome (Pike Paragraphs 0245-0246).

Claim 20, 52-55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Pike (US 20200210557) in further view of Ho (US 20160307380).

Regarding Claim 20, the combination of Duffell and Smith teaches all the limitations of Claim 17 above; however, the combination does not explicitly teach wherein the control unit determines whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and outputs the determination result through a color change of the keypad input unit or a sound output.
Ho from same or similar field of endeavor teaches wherein the control unit determines whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and outputs the determination result through a color change of the keypad input unit or a sound output (Paragraphs 0117-0118 and 0121 teach a microcontroller (i.e., control unit) can send a signal to a speaker causing the speaker to emit a sound indicating a successful authentication, or the status of the authentication can be presented to the user via a specific color or flashing pattern of an LED).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, and Pike to incorporate the teachings of Ho to have the determination result presented through a color change or sound output.
There is motivation to combine Ho into the combination of Duffell, Smith, and Pike because the output enables information, such as whether the authentication was successful or not, to be communicated to a user (Ho Paragraphs 0117-0118).

Regarding Claim 52, the combination of Duffell, Smith, and Pike teaches all the limitations of Claim 42 above; however, the combination does not explicitly teach further comprising the step (G) of outputting the determination result to the user.
Ho from same or similar field of endeavor teaches further comprising the step (G) of outputting the determination result to the user (Paragraphs 0117-0118 and 0121 teach a microcontroller (i.e., control unit) can send a signal to a speaker causing the speaker to emit a sound indicating a successful authentication, or the status of the authentication can be presented to the user via a specific color or flashing pattern of an LED).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Duffell, Smith, and Pike to incorporate the teachings of Ho to have the determination result outputted to the user.
There is motivation to combine Ho into the different combinations of Duffell, Smith, and Pike because the output enables information, such as whether the authentication was successful or not, to be communicated to a user (Ho Paragraphs 0117-0118).

Regarding Claim 53, the combination of Duffell, Smith, Pike, and Ho teaches all the limitations of Claim 52 above; and Duffell further teaches wherein the determining whether the security key coincides with the preset code and the outputting the determination result are performed whenever the user inputs the security key (Paragraphs 0063-0064 teach the user may apply the proper input at the input interface and this may be received by the input interface; an input validator at the host device may check if the input received matches the stored input instruction at the input instruction store and sends the personal device identifier to the communication module).

Regarding Claim 54, the combination of Duffell, Smith, Pike, and Ho teaches all the limitations of Claim 52 above; however, the combination does not explicitly teach wherein the one-time keypad is generated according to a generation command inputted by the user.
Smith further teaches wherein the one-time keypad is generated according to a generation command inputted by the user (Paragraphs 0015 and 0018 teach the secure server may receive from the personal device an indication (e.g., a user may initiate a secure session by inserting an ATM card or by pressing a key on a keypad) to begin a secure transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Duffell, Smith, Pike, and Ho to incorporate the further teachings of Smith for the one-time keypad to be generated according to a generation command inputted by the user.
There is motivation to further combine Smith into the combination of Duffell, Smith, Pike, and Ho because the user controls when a new transaction or keypad is generated, which thereby improves security.

Regarding Claim 55, the combination of Duffell, Smith, Pike, and Ho teaches all the limitations of Claim 52 above; however, the combination does not explicitly teach wherein the keys of the one-time keypad are distinguished by identification symbols or colors.
Pike further teaches wherein the keys of the one-time keypad are distinguished by identification symbols or colors (Paragraphs 0147, 0169, and 0171 teach the scrambled keypad image is arranged to resemble the standard, default keypad for the device; each brand and/or model of device typically has its own style of default keypad which might be different in layout, symbols, size, color etc. from the default keypads associated with other devices; in addition to standard monochrome keypads as shown in FIGS. 1, 5, 9, 11, 12 and 13, the background image may be manipulated; for example, the color of the background and/or the default font type, size and color can be altered so that an unlimited database of keypads may be generated for every type of screen and device; these keypad images may employ special fonts or colors to enable any specific regional characters e.g. Arabic to be used).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, Pike, and Ho to incorporate the further teachings of Pike to have the keys of the one-time keypad distinguished by identification symbols or colors.
There is motivation to further combine Pike into the combination of Duffell, Smith, Pike, and Ho because the special fonts or colors ensures that the images cannot be read by unauthorized Optical Character Recognition programs (thus enhancing security) (Pike Paragraph 0171).

Regarding Claim 58, the combination of Duffell, Smith, Pike, and Ho teaches all the limitations of Claim 52; however, the combination does not explicitly teach wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
Pike further teaches wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input (Paragraphs 0071 and 0246 teach the (underlying) keypad may be scrambled after each of the user's key selections; thus, a different scrambled underlying keypad may be used for each keystroke of the user's input; a sequence of digits can be sent to the target device (e.g. terminal, phone, PC) and the sequence is used by the target device to form the keypad; using this approach, it is possible to generate a new keypad for each required key press).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, Pike, and Ho to incorporate the teachings of Pike for the number of one-time keypads to be generated to be equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
There is motivation to combine Pike into the combination of Duffell, Smith, Pike, and Ho because one scrambled keypad image provides a potential hacker with a starting point for an attempt at calculating or guessing the user's PIN. However, if 4 different ‘underlying’ keypads are used instead of one, this problem is overcome (Pike Paragraphs 0245-0246).

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Duffell (US 20160128118) in view of Smith (US 20160314468) in further view of Pike (US 20200210557) in further view of Kim (20070096946).

	Regarding Claim 56, the combination of Duffell, Smith, and Pike teaches all the limitations of Claim 42 above; however, the combination does not explicitly teach wherein the one-time keypad is a keypad of which the key arrangement is set according to an arrangement change command from the user.
	Kim from same or similar field of endeavor teaches wherein the one-time keypad is a keypad of which the key arrangement is set according to an arrangement change command from the user (Paragraph 0089 teaches the user can select whether to change the key arrangement, and if the key arrangement change is selected, then a key arrangement type is changed or the key arrangement is changed and the result is then displayed on the key display).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Duffell, Smith, and Pike to incorporate the teachings of Kim to have the key arrangement set according to an arrangement command from the user.
There is motivation to combine Kim into the different combinations of Duffell, Smith, and Pike because a user can conveniently and securely enter personal information if the key arrangement of the keyboard of the apparatus is variable at the time of input (Kim Paragraph 0008).

Regarding Claim 57, the combination of Duffell, Smith, Pike, and Kim teaches all the limitations of Claim 56 above; however, the combination does not explicitly teach wherein the keys of the one-time keypad are distinguished by identification symbols or colors.
Pike further teaches wherein the keys of the one-time keypad are distinguished by identification symbols or colors (Paragraphs 0147, 0169, and 0171 teach the scrambled keypad image is arranged to resemble the standard, default keypad for the device; each brand and/or model of device typically has its own style of default keypad which might be different in layout, symbols, size, color etc. from the default keypads associated with other devices; in addition to standard monochrome keypads as shown in FIGS. 1, 5, 9, 11, 12 and 13, the background image may be manipulated; for example, the color of the background and/or the default font type, size and color can be altered so that an unlimited database of keypads may be generated for every type of screen and device; these keypad images may employ special fonts or colors to enable any specific regional characters e.g. Arabic to be used).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Duffell, Smith, Pike, and Kim to incorporate the further teachings of Pike to have the keys of the one-time keypad distinguished by identification symbols or colors.
There is motivation to further combine Pike into the combination of Duffell, Smith, Pike, and Kim because the special fonts or colors ensures that the images cannot be read by unauthorized Optical Character Recognition programs (thus enhancing security) (Pike Paragraph 0171).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta (US 20140096201) teaches techniques for improving security of transactions requesting user authentication data entry via mobile devices are described herein. The mobile device is configured to wirelessly communicate using a near field communications (NFC) standard used to communicate over very short distances. The mobile device includes a graphical user interface (GUI) configured to display a virtual keypad arranged in a randomly generated pattern, the pattern being configured to be changed in a random manner at each instance of displaying the virtual keypad. Security of transaction is improved by randomly changing positions of virtual keys of the virtual keypad configured to receive the user authentication data.
Dai Zovi (US 20160125181) teaches techniques for securely displaying sensitive information against attempts to capture such information via screenshots are introduced. Similar to the pieces of a puzzle, a plurality of images that collectively represent a keypad (for example) are generated and each image represents a different part of the characters. The generated images are to be displayed to a human user in a sequential fashion at least a predetermined minimum frame rate, such that the plurality of images sequentially displayed are perceivable by the human user collectively as the keypad. In each of the plurality of images, at least a part of the characters of the keypad is disguised or concealed, and in some embodiments, to the extent that not a single character of the keypad is recognizable by a human or a machine. Further, bogus data can be selectively inserted to enhance security.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY P JONES/Examiner, Art Unit 3685